—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered September 12, 1997, which denied petitioner tenants’ application to vacate so much of a judgment, same court (Salvador Collazo, J.), entered February 8, 1996, as confirmed so much of an arbitration award as addressed the parties’ landlord-tenant relationship, and order, same court (Salvador Collazo, J.), entered May 16, 1997, which denied petitioner Yogev’s application to stay a second arbitration demanded by respondent landlord seeking use and occupancy, unanimously affirmed, without costs.
Concerning the September 12, 1997 order, petitioners’ claim that the arbitrator improperly ruled on issues that should have been determined by the State Division of Housing and Community Renewal is without merit, the arbitrator having explicitly stated that petitioners were obligated to pay such rent as may be established “pursuant to New York City and New York State rent laws and regulations”. Concerning the *501May 16, 1997 order, petitioner’s participation in the first arbitration, which included a motion to confirm the award, estops him from seeking a stay of a follow-up arbitration involving the same subject matter on grounds that could have been raised in the first arbitration. Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.